Citation Nr: 0628776	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  02-10 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
mouth injury.

2.  Entitlement to service connection for the residuals of 
head and ear injuries.


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had recognized Philippine Guerilla service from 
June 1945 to January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.  In October 2003, the Board remanded the 
veteran's claims to the RO for additional development.  The 
case has been returned to the Board for appellate review.

The Board notes that, subsequent to the issuance of a March 
2006 supplemental statement of the case (SSOC), additional 
evidence was added to the claims file.  As the record does 
not include a supplemental SOC reflecting initial RO 
consideration of that evidence, a remand would normally be 
warranted to the RO to cure this procedural defect.  
Nevertheless, in this case, the additional medical evidence 
obtained by the RO is either duplicative or irrelevant to the 
appeal.  As such, a remand for initial RO review is not 
warranted.  See 38 C.F.R. §§ 19.31, 19.37 (2005).


FINDINGS OF FACT

1.  The veteran does not have a current mouth disability that 
is attributable to his active military service.

2.  The veteran does not have a current head or ear 
disability that is attributable to his active military 
service.




CONCLUSIONS OF LAW

1.  The veteran does not have residuals of a mouth injury 
that are the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2005).

2.  The veteran does not have residuals of head or ear injury 
that are the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1112, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), during the pendency of this appeal, in November 
2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2005).  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2005).  

The Board finds that all notification and development action 
needed to render a decision as to the claims on appeal has 
been accomplished.  Through July 2001 and March 2004 notice 
letters, the RO notified the veteran of the legal criteria 
governing his claims.  In a statement of the case (SOC) in 
July 2002 and a supplemental SOC in March 2006, the RO 
notified him of the evidence that had been considered in 
connection with his claims and the bases for the denial of 
his claims.  The RO also told the veteran of the criteria for 
assigning a disability rating and an effective date in the 
March 2006 supplemental SOC.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  After each, he was afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received notice of the information and evidence 
needed to substantiate his claims, and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the July 2001 and March 2004 notice 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  In those letters, the RO notified 
the veteran that VA was required to make reasonable efforts 
to obtain medical records, employment records, or records 
from other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  Additionally, the 
notice letters requested the veteran to submit medical 
evidence, opinions, statements, and treatment records 
regarding his disabilities.  The RO also told the veteran to 
make sure it received all requested records that were not in 
the possession of a Federal department or agency.  
Consequently, the Board finds that the veteran has been put 
on notice to submit any pertinent evidence that he may 
possess.

Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the veteran's claims, 
"the appellant [was] provided the content-complying notice 
to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that the late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated 
ab initio to satisfy the requirements of the VCAA.  
Consequently, a remand of the service connection issues is 
not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  Service medical records do not exist for 
this veteran.  Treatment records from the Veterans Memorial 
Medical Center in Manila, Philippines and the VA Outpatient 
Center (VAOPC) in Oakland, California have been obtained and 
associated with the claims file.  Records from multiple 
private treatment providers identified by the veteran have 
also been obtained.  Additionally, in September 2005, the 
veteran was afforded VA examinations in relation to his 
claims, the reports of which are of record.  Significantly, 
the veteran has not otherwise alleged that there are any 
outstanding medical records probative of his claims on appeal 
that need to be obtained.

II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).  In addition, certain 
chronic organic diseases, such as sensorineural hearing loss, 
may be presumed to have incurred during service if the 
disorder becomes manifest to a compensable degree within one 
year of separation from qualifying military service, or at 
some time after service if certain requirements are met as 
specified in the statutes and regulations.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.307, 3.309 (2005).

The veteran alleges that he was injured twice in combat while 
fighting Japanese forces during his period of service.  In 
one instance, the veteran states that he fell into a ditch, 
and his mouth hit a stone, which injured his mouth and teeth.  
In another instance, he alleges that he injured his left ear 
and head when he fell into a ditch.  He contends that his 
current disabilities concerning his mouth, ears, and head are 
related to those injuries.

There are no service medical records that exist for this 
veteran.  A January 1946 Affidavit for Philippine Army 
Personnel is associated with the record.  In the section 
relating to wounds and illnesses incurred since December 8, 
1941, the veteran entered "none."  The veteran has 
submitted two comrade affidavits in regard to his alleged 
injuries.   Both fellow soldiers attest to witnessing the 
veteran's two injury events as described by the veteran.  
There is no other documentation of the veteran's alleged 
injuries.  He states that he was not immediately treated by 
medical personnel for the injuries because he was still 
fighting in the field and there were no doctors available.

A review of the current medical evidence reveals that, with 
regard to his mouth, ears, and head, the veteran is currently 
diagnosed with:  affectation of the hypoglossal nerve (tongue 
stiffness); pharyngitis sicca (dryness of the mouth and 
throat); bilateral tinnitus (ringing in the ears); bilateral 
sensorineural hearing loss; and status post cerebral 
infarction (stroke), including slurring of speech.  Private 
medical records indicate treatment for bilateral hearing loss 
since at least 1999.  The record does not indicate any other 
pertinent disabilities.  

In September 2005, the veteran underwent a series of VA 
examinations regarding his disabilities.  A nexus opinion was 
given regarding the etiology of each disability.  In each 
instance, the examiner gave the opinion that the veteran's 
current disability was not the result of any in-service 
injury.

Regarding the tongue stiffness, the examiner stated that the 
disability was not caused by nor related to an in-service 
injury.  His rationale was that a physical trauma that 
occurred more than 60 years ago would not produce a 
neurologic deficit in a delayed manner.  As for the dryness 
of the mouth and throat, the examiner stated that this 
disability was also not due to the veteran's military 
service.  He noted that the pharyngitis sicca was due to 
aging and not due to the trauma that the veteran experienced 
during his military service.  Concerning the sensorineural 
hearing loss, the examiner gave the opinion that it was not 
caused by the trauma to the veteran's head during his 
military service.  His rationale was that the hearing loss 
patterns and history were clearly and undeniably due to the 
aging process.  Similarly, the examiner stated that the 
etiology of the veteran's tinnitus was most likely due to 
presbycusis or aging.  Finally, the examiner opined that the 
patient's history of stroke was not caused by or a result of 
his head injury incurred during the war.  He went on to state 
that the time interval between the injury and the stroke was 
too long; likewise, trauma as a cause of stroke is an unusual 
event.  The veteran's age as well as his cardiac condition 
were considered the risk factors for his stroke.

Although there is no documented evidence that the veteran was 
injured during his recognized military service, the Board may 
not reject a veteran's testimony regarding in-service injury 
without properly assessing its weight and credibility.  See 
Washington v. Nicholson, 19 Vet. App. 362 (2005).  
Additionally, the veteran is qualified (competent), as a 
layperson, to report symptoms such as pain in the mouth, ear, 
and head, after such injuries.  See Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  Furthermore, nowhere do VA regulations 
provide that a veteran must establish service connection 
through medical records alone.  See Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991).  

Even with the assumption that the veteran experienced the 
alleged injuries, there is no competent medical evidence 
which links his current disabilities to those in-service 
injuries.  The Board accords substantial probative value to 
the September 2005 VA examiners' opinions regarding the lack 
of a nexus between any in-service injury and the veteran's 
current disabilities of the mouth, ears, or head.  The 
examiners attribute the current disabilities to events 
subsequent to the veteran's time in service, to include a 
stroke and aging.  The opinions are competent, explanations 
are provided, and they are based on a review of the entire 
record.  There is no medical opinion or evidence of record 
opposing these opinions.  Based on the September 2005 VA 
opinions, and the lack of evidence to the contrary, the Board 
finds that the preponderance of the evidence is against the 
veteran's claims of service connection on a direct basis.

Moreover, the medical evidence does not establish that any 
sensorineural hearing loss was manifest within one year of 
separation from the veteran's period of active service.  As 
noted above, the first documented post-service treatment for 
hearing loss was in 1999, which was many years after the 
veteran separated from service.  Therefore, service 
connection on a presumptive basis is not warranted.  See 
38 C.F.R. §§ 3.307, 3.309.

The Board has considered the written contentions of the 
veteran and his comrades with regard to his claims for 
service connection.  While the Board does not doubt the 
sincerity of the veteran's belief that his mouth, ears, and 
head disabilities are related to his time in service, as a 
lay person without the appropriate medical training or 
expertise, he simply is not competent to provide a probative 
opinion on a medical matter-such as the etiology of a 
current disability.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

For all the foregoing reasons, the Board finds that the 
claims of service connection for residuals of a mouth injury 
and residuals of head or ear injury must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims for service connection, that doctrine is not 
applicable.  See 38 U.S.C.A § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005); Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. 
Cir. 2001).


ORDER

Service connection for residuals of a mouth injury is denied.

Service connection for residuals of head or ear injury is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


